DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Preliminary Amendment
2. 	The Examiner acknowledges the amended claims filed on 08/24/2021. Claim 1 has been cancelled. Claims 2-5 have been added. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/23/2021 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

4 is rejected under pre-AIA  35 U.S.C. 102€ as being anticipated by Yoshimaru et al. (US-PGPUB 2009/0096875).
	Regarding claim 4, Yoshimaru discloses an imaging device (see figs. 2-3) comprising: 
 	an imager (Camera 9; see figs. 2, 4 and paragraph 0039); 
 	a position sensor (GPS device 12 and geomagnetic sensor 13; see fig. 2 and paragraphs 0040, 0043, 0045); 
	a memory (Storage section 11; see fig. 2 and paragraphs 0039, 0012, 0016, 0043, 0050, 0082); 
	a transmitter (The communication section 15 performs wireless communication with the outside via the antenna 16, and also performs wire communication with the outside via the communication line connector 17; see fig. 2 and paragraph 0039; 
 	a display (Display section 10 with display screen 2; see fig. 4 and paragraphs 0039, 0033, 0035); and 
 	a controller configured to control the imager, the memory, the transmitter, and the display and having a first mode and a second mode, one of which is selected in response to a touch operation by the user (CPU 8 operates to control the various sections under programs stored in the storage section 11; see fig. 2 and paragraph 0039. “Switch" function screen for mode switching is displayed on the function screen display area 3a; see fig. 4 and paragraph 0035),
 	wherein in the first mode, 
 	(a) a subject image is displayed on the display based on image data of a subject captured via the imager and recognized by the user (See displayed image in fig. 4 
 	(b) in response to a touch operation by the user, subject data of a search target is transmitted to an information retrieval server via the transmitter, the subject data including data of the subject image and position information, the position information being acquired via the position sensor and corresponding to the subject image (When the ENTER key 5 provided with the "Information acquisition" function is operated, the additional information B, together with the camera image A with the priority range specifying mark 18 added thereon, is transmitted to the retrieval service server 200; see figs. 4-5 and paragraphs 0048, 0045, 0043), 
 	(c) first search result information is displayed on the display together with the subject image, the first search result information including searched image data and text data as a primary search result from the information retrieval server based on the data of the subject image and the position information (The retrieval service server 200, upon reception of the additional information B together with the camera image A from the portable information device 1, performs retrieval of a retrieval item in the camera image A by using this additional information B; see paragraphs 0049-0050. In FIG. 8A, on the display screen 2, the camera image A returned from retrieval service server 200 is displayed, and together therewith, based on the data list shown in FIG. 7C, the item marks 19a to 19f having different shapes for the different items in this list data are arrayed and displayed; see fig. 8a and paragraphs 0064, 0060-0062), and 
 	(d) second search result information transmitted from the information retrieval server via the transmitter is displayed on the display based on a further search based figs. 8c. 8d. Furthermore, when the ENTER key 5 provided with "List of results" function on a function screen display area 3b as a "List of Results" function screen is operated, for a target (Ganso Hitachiya) corresponding to the item mark 19a specified by the cursor 20, retrieval related to moving image information thereof is performed on the contents service server 300, and as a result of this retrieval, as shown in FIG. 9C, a menu screen 25 with a list arraying titles of moving image contents is displayed; see fig. 9c and paragraph 0075).  


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 2, 3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshimaru et al. (US-PGPUB 2009/0096875) in view of Murphy et al. (US-PGPUB 2011/0173576). 
 	Regarding claim 2, Yoshimaru discloses an information acquisition system (see figs. 2-3) comprising: 
 	an imager that captures an image of a search target and outputs image data (Camera 9 photographs a subject; see figs. 2, 4 and paragraph 0039); 
 	a position sensor that acquires position information of an imaging position (The GPS device 12 detects the current position of the portable information device 1 and supplies it to the processing section 8. The geomagnetic sensor 13 detects the orientation of the portable information device 1, that is, the direction of photographing with the camera 9, and supplies it to the processing section 8; see fig. 2 and paragraphs 0040, 0043, 0045); 
 	a memory that stores the image data and the position information (Storage section 11 stores images photographed with the camera 9; see fig. 2 and paragraph 0039. Additional information including position information detected by the position detector. The storage stores and saves the camera image and the additional information; paragraphs 0012, 0016, 0043, 0050, 0082); 

 	an information retrieval server that performs information retrieval based on the image data from the imager and the position information from the position sensor (The camera image A together with the additional information B are supplied to the Retrieval Service Server 200. Then, server 200 provides search result 201; see fig. 3 and paragraph 0045, 0057-0058); and 
 	a computer having a first mode and a second mode, one of which is selected in response to the touch operation by the user (Processing section 8 composed of a CPU, operates to control the various sections under programs stored in the storage section 11; see fig. 2 and paragraph 0039. “Switch" function screen for mode switching is displayed on the function screen display area 3a; see fig. 4 and paragraph 0035), 
 	wherein in the first mode, 
 	(a) a target image is displayed on the display based on image data of a target captured via the imager and recognized by the user (See displayed image in fig. 4 where a central part of the photographed screen displayed on the display screen 2 is specified as a target range; paragraph 0047), 
 	(b) in response to a touch operation by the user, target data of a search target is transmitted to the information retrieval server, the target data including data of the target 
 	(c) first search result information is displayed on the display together with the target image, the first search result information including searched image data and text data as a primary search result received from the information retrieval server based on the target image and the position information (The retrieval service server 200, upon reception of the additional information B together with the camera image A from the portable information device 1, performs retrieval of a retrieval item in the camera image A by using this additional information B; see paragraphs 0049-0050. In FIG. 8A, on the display screen 2, the camera image A returned from retrieval service server 200 is displayed, and together therewith, based on the data list shown in FIG. 7C, the item marks 19a to 19f having different shapes for the different items in this list data are arrayed and displayed; see fig. 8a and paragraphs 0064, 0060-0062), and 
 	(d) second search result information transmitted from the information retrieval server is displayed on the display based on a further search based on signals transmitted to the server, the further search being executed in response to a touch operation by the user in a state in which the first search result information is displayed on the display together with the target image (Any one of the item marks 19a to 19f can be specified by the cursor 20 and the contents type indexes 22a to 22c can be specified figs. 8c. 8d. Furthermore, when the ENTER key 5 provided with "List of results" function on a function screen display area 3b as a "List of Results" function screen is operated, for a target (Ganso Hitachiya) corresponding to the item mark 19a specified by the cursor 20, retrieval related to moving image information thereof is performed on the contents service server 300, and as a result of this retrieval, as shown in FIG. 9C, a menu screen 25 with a list arraying titles of moving image contents is displayed; see fig. 9c and paragraph 0075), and 
 	However, Yoshimaru fails to disclose the details of the second mode as claimed. 
 	On the other hand, Murphy discloses in the second mode, 
 	(e) a plurality of images stored in the memory are displayed on the display (Displaying plurality of image icons 310, 315, 320 and 323; see fig. 3D and paragraph 0039), 
 	(f) in response to a touch operation by the user to select a target image among the plurality of displayed images, information retrieval is performed based on the selected target image and position information corresponding to the selected target image (Upon selection of exemplary icon 320 with corresponding object 330, the area 345 can be sized according to the size of the object 330 in the view 300 and can also be sized to compensate for any uncertainty in determining the position of object 330; see paragraphs 0040, 0033, 0039, 0056); 

 	(h) second search result information transmitted from the information retrieval server is displayed on the display based on a further search, the further search being executed in response to a touch operation by the user in a state in which the first search result information is displayed on the display together with the selected target image (The additional information 335 can include identification information, links to other information related to the object 330. Upon selection of a link to other information, the other information can be further displayed. Once the additional information 335 is displayed, even further information 345 can be displayed upon demand; see fig. 3E, 3C and paragraphs 0041-0042, 0043). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Yoshimaru and Murphy to provide in the second mode, (e) a plurality of images stored in the memory are displayed on the display, (f) in response to a touch operation by the user to select a target image among the plurality of displayed images, information retrieval is performed based on the selected target image and position information corresponding to the selected target image, (g) first search result information is displayed on the display together with the selected target image, the first search result information including searched image data and text data as a primary search result from the information 

Regarding claim 3, Yoshimaru and Murphy disclose everything claimed as applied above (see claim 2). In addition, Yoshimaru discloses the information retrieval server is configured (1) to compare amount of features by image recognition between the captured image data of the search target and stored image data in a database (Using the received additional information B, the server 200 determines a position P and photographing ranges SLR and SUD and retrieves target items using the determined information. Then it classifies target items using specific distances to position P; see figs. 6a, 6b and paragraphs 0050-0052) and (2) to determine whether the captured image data corresponds to the search target based on the comparison result (Server 200, for targets obtained from the retrieval target database, or obtained by the aforementioned character recognition or image recognition, by using the map information and the other adequate information, retrieves items of targets within the photographing ranges shown in FIGS. 6A and 6B, and concludes results of this retrieval to prepare a retrieval item list as shown in FIG. 7B; see figs. 6A-7D and paragraphs 0054-0057). 

claim 5, Yoshimaru discloses everything claimed as applied above (see claim 4). However, Yoshimaru fails to disclose the details of the second mode as claimed. 
 	Nevertheless, Murphy discloses in the second mode, 
 	 (e) a plurality of subject images stored in the memory are displayed on the display (Displaying plurality of image icons 310, 315, 320 and 323; see fig. 3D and paragraph 0039), 
 	(f) in response to a touch operation by the user to select a subject image among the plurality of displayed subject images, subject data of a search target is transmitted to the information retrieval server via the transmitter, the subject data including data of the selected subject image and position information corresponding to the selected subject image (Upon selection of exemplary icon 320 with corresponding object 330, the area 345 can be sized according to the size of the object 330 in the view 300 and can also be sized to compensate for any uncertainty in determining the position of object 330; see paragraphs 0040, 0033, 0039, 0056), 
 	(g) first search result information is displayed on the display together with the selected subject image, the first search result information including searched image data and text data as a primary search result from the information retrieval server based on the data of the selected subject image and the position information (As a result of the selection, additional information 335 related to the object can be shown in another portion 340 of the display 114; see fig. 3E and paragraphs 0041, 0042), and 
 	(h) second search result information transmitted from the information retrieval server via the transmitter is displayed on the display based on a further search based 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Yoshimaru and Murphy to provide in the second mode, (e) a plurality of subject images stored in the memory are displayed on the display, (f) in response to a touch operation by the user to select a subject image among the plurality of displayed subject images, subject data of a search target is transmitted to the information retrieval server via the transmitter, the subject data including data of the selected subject image and position information corresponding to the selected subject image, (g) first search result information is displayed on the display together with the selected subject image, the first search result information including searched image data and text data as a primary search result from the information retrieval server based on the data of the selected subject image and the position information, and (h) second search result information transmitted from the information retrieval server via the transmitter is displayed on the display based on a further search based on signals transmitted between the transmitter and the server, the further search being executed in response to a touch operation by the user in a state in 



Contact Information
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/23/2022